United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.A., Appellant
and
U.S. POSTAL SERVICE, PACIFIC BEACH
STATION, San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1449
Issued: October 6, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 24, 2015 appellant filed a timely appeal from a May 19, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3,2 the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
traumatic injury in the performance of duty on April 7, 2015.
On appeal appellant generally asserts that the medical evidence establishes his claim.

1
2

5 U.S.C. §§ 8101-8193.

The Board notes that appellant submitted evidence with his appeal to the Board. The Board cannot consider this
evidence as its jurisdiction is limited to the evidence of record that was before OWCP at the time it issued its final
decision. 20 C.F.R. § 501.2(c)(1); P.W., Docket No. 12-1262 (issued December 5, 2012).

FACTUAL HISTORY
On April 7, 2015 appellant, then a 62-year-old distribution clerk, filed an occupational
disease claim alleging that he felt low back pain while throwing a parcel that day. He stopped
work on April 7, 2015.
By letter dated April 10, 2015, OWCP informed him of the evidence needed to support
his claim. It specifically asked that he clarify the date of injury and whether he was claiming a
traumatic injury or an occupational disease. In a response dated April 16, 2015, appellant
clarified that he was, in fact, filing a traumatic injury claim. He related that, in support of a
traumatic injury claim, around 6:00 a.m. on Tuesday, April 7, 2015 he was picking up, scanning,
and throwing boxes to the appropriate hamper for delivery. Appellant stated that he picked up a
box that weighed approximately 35 to 40 pounds to throw 10 feet into the hamper and, as he
threw it, he felt a snap in his lower back, followed by pain. He indicated that he immediately
told his supervisor who took him to the station manager who advised him to see his physician
and bring in a medical report. On May 6, 2015 appellant reiterated that he intended to file a
traumatic injury claim.
Medical evidence of record submitted includes reports dated April 8, 2015 in which
Dr. Lawrence J. Schlitt, a Board-certified family physician, noted appellant’s complaint of low
back pain. A lumbosacral spine x-ray that day demonstrated diffuse lumbar spondylosis and a
transitional L5 body. On a duty status report dated that day, Dr. Schlitt noted physical findings
of tenderness at L4-5 and advised that appellant could not work. On April 9, 2015 he advised
that appellant could return to work on April 15, 2015 with no restrictions.
In an April 14, 2015 report, Dr. Patrick Javidan, a chiropractor, advised that appellant
was under his care for lower back pain. He indicated that appellant’s symptoms had not
improved enough for him to return to work, finding that he could return to work on
April 22, 2015.
In an April 22, 2015 treatment note, Dr. Schlitt noted appellant’s report that after four
treatments with Dr. Javidan he had improved somewhat, but had worsening pain when sitting or
standing for extended periods. He described physical examination findings of tender paralumbar
and parathoracic muscle trigger points and diminished back range of motion with no
neurological deficits. Dr. Schlitt diagnosed low back pain and lumbar spondylosis and referred
appellant for a physiatry consultation and physical therapy evaluation. He also completed a
Family and Medical Leave Act health care provider certification that day. Dr. Schlitt reported
that appellant’s condition began on April 7, 2015 and would probably continue for 30 days. He
reiterated his findings and conclusions and advised that appellant could not return to work until
cleared.
By decision dated May 19, 2015, OWCP found that appellant established that the claimed
employment incident occurred on April 7, 2015 as alleged, but denied the claim as the medical
evidence did not demonstrate that a diagnosed condition was related to the accepted incident.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury. Regardless of whether the asserted claim involves traumatic
injury or occupational disease, an employee must satisfy this burden of proof.3
OWCP regulations, at 20 C.F.R. § 10.5(ee) define a traumatic injury as a condition of the
body caused by a specific event or incident or series of events or incidents within a single
workday or shift.4 To determine whether an employee sustained a traumatic injury in the
performance of duty, OWCP must determine whether “fact of injury” is established. First, an
employee has the burden of demonstrating the occurrence of an injury at the time, place, and in
the manner alleged, by a preponderance of the reliable, probative and substantial evidence.
Second, the employee must submit sufficient evidence, generally only in the form of medical
evidence, to establish a causal relationship between the employment incident and the alleged
disability and/or condition for which compensation is claimed. An employee may establish that
the employment incident occurred as alleged, but fail to show that his or her disability and/or
condition relates to the employment incident.5
Causal relationship is a medical issue, and the medical evidence required to establish a
causal relationship is rationalized medical evidence.6 The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.7 Neither the mere fact that a disease or condition manifests itself during a period
of employment nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish causal relationship.8
Under section 8101(2) of FECA, the term “physician” includes chiropractors only to the
extent that their reimbursable services are limited to treatment consisting of manual manipulation
of the spine to correct a subluxation as demonstrated by x-ray to exist and subject to regulation
by the Secretary.9 Implementing regulations indicate that the diagnosis of spinal subluxation
3

Gary J. Watling, 52 ECAB 278 (2001).

4

20 C.F.R. § 10.5(ee) (1999, 2011); Ellen L. Noble, 55 ECAB 530 (2004).

5

Supra note 3.

6

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

7

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

8

Dennis M. Mascarenas, 49 ECAB 215 (1997).

9

5 U.S.C. § 8102(2); see D.S., Docket No. 09-860 (issued November 2, 2009).

3

must appear in the chiropractor’s report, and a chiropractor may interpret his or her x-rays to the
same extent as any other physician.10
ANALYSIS
The Board finds that the April 7, 2015 incident occurred as alleged. However, the
medical evidence submitted by appellant is insufficient to establish a medical condition causally
related to the April 7, 2015 incident.
Medical evidence submitted to support a claim for compensation should reflect a correct
history, and the physician should offer a medically sound explanation of how the claimed work
event caused or aggravated the claimed condition.11 No physician did so in this case.
As noted above, a chiropractor is not considered a physician under FECA without an xray diagnosing subluxation.12 Appellant submitted an April 14, 2015 report in which
Dr. Javidan, a chiropractor, indicated that appellant was under his care for lower back pain and
could not return to work. Dr. Javidan did not diagnosis a subluxation or discuss any x-ray
findings. The Board, therefore, concludes that he is not a physician as defined under FECA, and
his report is of no probative value on the issue of whether appellant sustained an injury causally
related to the April 7, 2015 incident.13
In his reports dated April 8 and 22, 2015, Dr. Schlitt provided examination findings and
diagnosed low back pain and lumbar spondylosis. However, he did not discuss the history of
injury or a cause of these diagnosed conditions. Medical evidence that does not offer any
opinion regarding the cause of an employee’s condition is of limited probative value on the issue
of causal relationship.14 Appellant, therefore, did not meet his burden of proof to establish that
he sustained a traumatic injury on April 7, 2015.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that he sustained a traumatic injury in the
performance of duty on April 7, 2015.

10

20 C.F.R. § 10.311(b)(c).

11

D.D., Docket No. 13-1517 (issued April 14, 2014).

12

Supra note 9.

13

See A.O., Docket No. 08-580 (issued January 28, 2009).

14

Willie M. Miller, 53 ECAB 697 (2002).

4

ORDER
IT IS HEREBY ORDERED THAT the May 19, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 6, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

